JONES, JUDGE:
The claimant, Safeco Insurance Company, as subrogee of its insured, Marvin Cohen, claims the stun of $166.86 for damages to Cohen’s 1969 Mark III Lincoln Continental Sedan automobile, when paint was dropped on it by employees of the Department of Highways who were engaged in painting the Elk River Bridge on Washington Street in Charleston. A tarpaulin was used by the workmen to catch any falling paint but the wind blew it to one side and drops of paint were permitted to fall upon the passing car.
An investigation of this claim was made by the Claims Division of the respondent and the facts were found to be as set out above. These facts are admitted by the State and, in our opinion, they show negligent conduct on the part of the respondent which proximately caused the damages sought. The amount of the claim is not disputed.
Accordingly, the claimant, Safeco Insurance Company, is awarded the sum of $166.86.